869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Edward SHUMAKER, Plaintiff-Appellant,v.COMBINED INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 89-1115.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1989.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges and EUGENE E. SILER, Chief District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court indicates that appellant filed a complaint in a civil action in the District Court for the Eastern District of Michigan on May 18, 1988.  Thereafter, he filed two pleadings styled as "Motions for Orders to Cease and Desist" in which he requested that the district court direct appellee to refrain from filing requests for discovery and other pleadings which he believed to be frivolous and devoid of merit.  By order entered November 10, 1988, the district court denied both those motions.  Appellant subsequently filed this appeal on January 11, 1989.  As of that date the district court had not entered a final judgment or order concerning the merits of the underlying cause of action.


4
This court must dismiss the appeal for lack of jurisdiction.  In particular, this court's jurisdiction extends to only final judgments or certain specified interlocutory orders of the district court.  28 U.S.C. Secs. 1291 and 1292.  The district court's order of November 10, 1988, which chiefly concerns appellant's objections to appellee's attempts at discovery, clearly does not fall within either of those categories.   Cochran v. Birkell, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).  Furthermore, even if the order in this case were appealable, this court would still lack jurisdiction as appellant did not file his notice of appeal within the time period specified in Fed.R.App.P. 4(a).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Chief District Judge for the Eastern District of Kentucky, sitting by designation